Title: From George Washington to Lieutenant Colonel Udny Hay, 26 June 1780 [letter not found]
From: Washington, George
To: Hay, Udny


  Letter not found: to Lt. Col. Udny Hay, 26 June 1780. On 28 June, Hay wrote GW: “I am honourd with yours of 26th.” Hay indicated the contents of this letter when he wrote New York governor George Clinton on 28 June: “By the enclosed Copy of a Letter from his Excellency, the commander in chief, you will see I am immediately to turn my attention towards making a very large transportation from the western borders of this State to New Windsor [N.Y]” (Hastings and Holden, Clinton PapersHugh Hastings and J. A. Holden, eds. Public Papers of George Clinton, First Governor of New York, 1777–1795, 1801–1804. 10 vols. 1899–1914. Reprint. New York, 1973., 5:890–91).
